The offense is murder; penalty assessed at confinement in the penitentiary for three years.
The evidence heard on the trial is not brought forward for review. No fault has been perceived in the indictment nor in any of the proceedings which, in the absence of the facts, would require discussion or justify a reversal of the conviction.
The criticisms of the charge and of the rulings upon the admission of evidence are not reviewable upon appeal in the absence of the facts upon which the prosecution is based.
The sentence is irregular. It will be reformed so as to condemn the appellant to confinement in the state penitentiary for a term of not less than two nor more than three years.
As reformed, the judgment is affirmed.
Reformed and affirmed. *Page 186